Citation Nr: 0330968	
Decision Date: 11/07/03    Archive Date: 11/17/03

DOCKET NO.  98-04 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for bronchial asthma with 
psychophysiological pulmonary reaction, currently evaluated 
as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Counsel


INTRODUCTION

The veteran served on active duty from August 1946 to August 
1949 and from September 1949 to June 1961.  This matter came 
before the Board of Veterans' Appeals (Board) on appeal from 
a July 1997 rating decision by the New Orleans, Louisiana 
Regional Office (RO).

In October 2000, a hearing before the undersigned Veterans 
Law Judge was held at the New Orleans RO.  A transcript of 
this hearing is of record.  When the case was most recently 
before the Board in June 2003, it was remanded for 
additional RO actions.


REMAND

In the June 2003 Remand, the Board directed the RO, in 
pertinent part, to adjudicate the issue of entitlement to 
service connection for psychiatric disability, other than 
psychophysiological pulmonary reaction.

A review of the claims folder shows that a June 2003 rating 
decision denied entitlement to service connection for a 
psychiatric disability, other than psychophysiological 
pulmonary reaction.  A notice of disagreement was received 
by the RO in September 2003.  

The Board further notes that entitlement to service 
connection for additional pulmonary disability was denied by 
the RO in December 2002.  A notice of disagreement with this 
decision was submitted in March 2003.   

The veteran has not been provided a statement of the case in 
response to either of the foregoing notices of disagreement.

The United States Court of Appeals for Veterans Claims has 
held that where a notice of disagreement is filed, but a 
statement of the case has not been issued, the Board must 
remand the claim to the RO to direct that a statement of the 
case be issued.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Furthermore, the Board finds that the issue of entitlement 
to an increased rating for the service-connected bronchial 
asthma with psychophysiological pulmonary reaction is 
inextricably intertwined with the issues of service 
connection for service connection for additional pulmonary 
disability and for psychiatric disability, other than 
psychophysiological pulmonary reaction.  See Henderson v. 
West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 
Vet. App. 180 (1991).  

The Board is also of the opinion that further development of 
the record is required to comply with VA's duties under the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) [codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)].  

Accordingly, the case is hereby REMANDED for the following 
action:

1.  With regard to the increased rating 
issue on appeal and the claims of 
entitlement to service connection for 
additional pulmonary disability and for 
psychiatric disability, other than 
psychophysiological pulmonary reaction, 
the RO should send the appellant a 
letter that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a).  The appellant should be 
informed that any evidence and 
information submitted in response to the 
letter must be received within one year 
of the date of the RO's letter and that 
he should inform the RO if he desires to 
waive the one-year period for response.

2.  The RO should attempt to obtain all 
pertinent evidence identified but not 
provided by the appellant.  If the RO is 
unsuccessful in obtaining any pertinent 
evidence identified by the appellant, 
the RO should so inform the appellant 
and his representative, and request them 
to provide the outstanding evidence.

3.  When the above has been completed, 
the RO should make arrangements for the 
claims folder to be returned to the VA 
physician who performed the September 
2001 respiratory examination of the 
veteran.  If that physician is 
unavailable, the RO should arrange for 
the claims folder to be reviewed by 
another physician with expertise in 
pulmonary disease.  The physician should 
be requested to provide opinions with 
respect to the following: 

Is the currently diagnosed chronic 
obstructive pulmonary disease a 
progression of the previously 
diagnosed bronchial asthma, a 
correction in the prior diagnosis 
of the veteran's pulmonary disorder 
as bronchial asthma, or a separate 
disease entity?  If it is a 
separate disease entity, is it more 
likely than not, as likely as not 
or less likely than not that the 
chronic obstructive pulmonary 
disease is etiologically related to 
the veteran's military service or 
was caused or chronically worsened 
by the service-connected pulmonary 
disability?  The supporting 
rationale for all opinions 
expressed must also be provided.  

4.  Then, the RO should undertake any 
other indicated development and 
readjudicate the appellant's claims for 
service connection for additional 
pulmonary disability and for psychiatric 
disability, other than 
psychophysiological pulmonary reaction.  
If either claim is not granted to the 
veteran's satisfaction, he should be 
provided a statement of the case and 
informed of the requirements to perfect 
his appeal with respect to the issue(s) 
addressed in the statement of the case.

5.  The RO should also readjudicate the 
increased rating issue on appeal.  If 
the benefit sought on appeal is not 
granted to the appellant's satisfaction, 
the RO should issue a supplemental 
statement of the case to the appellant 
and his representative and afford them 
the requisite opportunity for response 
before the claims folder is returned to 
the Board for further appellate 
consideration.   

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The appellant need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski , 3 Vet. App. 129, 141 
(1992).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 


(CONTINUED ON NEXT PAGE)


4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 
and 38.02.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




